DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-5, in the reply filed on 5/10/2021 remains acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of the lyophilized powder comprising about 10 mg brincidofovir, about 50 mg mannitol and about 17.4 mg arginine (claim 4), claims 1-2 & 4 reading thereon, in the reply filed on 5/10/2021 remains acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2021.
Claims 3, 5 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Painter et al. (US 2014/0303092 A1; 2014; IDS reference), in view of Baheti (“Excipients used in lyophilization of small molecules”; 2000; J. Excipients and Food Chem. 1 (1) 41-54; IDS reference), Beringer et al., Ed. (“Remington: The Science and Practice of Pharmacy, 21st Ed.” 2005; Philadelphia College of Pharmacy and Science; pp. 250-265, 802-836, 1678; IDS reference), Gilead Sciences (“Vistide® (cidofovir injection)”; 2001; Physician’s Desk Reference, 55th Ed.; Medical Economics Co., Inc, Montvale, NJ; pp. 1332-1335; IDS reference); and Cold Spring Harbor Protocols (“Recipe: L-arginine buffer”; http://cshprotocols.cshlp.org/content/2007/1/pdb.rec10853.full?text_only=true; 2007; doi:10.1101/pdb.rec10853).
Painter teaches hexadecyloxypropyl cidofovir compositions (title, abstract). In once particular embodiment, a composition is provided that includes a cidofovir lipid prodrug; in one embodiment the nucleoside prodrug is HDP-cidofovir or HCP-CDV [0020]:

    PNG
    media_image1.png
    358
    566
    media_image1.png
    Greyscale

(also known as brincidofovir or CMX001, see instant specification at [0003]).
HCP-CDV has broad spectrum in vitro antiviral activity against all dsDNA viruses of importance to immunocompromised patients [0074]. Table 1 documents that HDP-CDV has much smaller EC50 values than the parent compound, cidofovir on all viruses tested [0075]:

    PNG
    media_image2.png
    411
    667
    media_image2.png
    Greyscale

The Examiner notes, for instance that the EC50 for AdV is 1.3 for Cidofovir, whereas the EC50 for AdV is 0.02 for HDP-CDV, 65 fold smaller (all other comparisons give larger ratios).
Regarding pharmaceutical compositions, these are discussed at [0085] ff.

Liquid pharmaceutically administrable compositions can, for example, be prepared by dissolving, dispersing or otherwise mixing an active compound defined above and optional pharmaceutical adjuvants in a carrier, such as for example, water, or Applicant elected aqueous dextrose to thereby form a solution [0091].  The pharmaceutical composition may also contain minor amounts of nontoxic auxiliary substances including pH buffering agents [0091].
Formulations can contain diluents, examples of diluents include, for example, Applicant elected mannitol (mannitol is also listed as a sweetening agent) [0093].
Compositions suitable for parenteral administration include aqueous sterile injection solution which may contain buffers, and solutes which render the formulation isotonic with the blood of the intended recipient; among compositions for storage are freeze-dried (lyophilized) condition, requiring only the addition of the sterile liquid carrier, for example, water for injections, immediately prior to use.  Extemporaneous injection solutions and suspensions may be prepared from sterile powders, granules and tablets of the kind previously described above [0098].
Therapeutically effective dosages should produce serum concentrations in a range of about 0.1 ng/ml to about 50-100 µg/ml [0081].  Weekly amounts administered include 40 mg, 100 mg and 200 mg; and BIW amounts administered include 100mg and 200 mg (Table 2).  (These amounts establish examples and a range of total brincidofovir obvious for inclusion in an injection formulation; i.e., total amounts for 
Thus, Painter teaches the required active compound brincidofovir, each of mannitol and buffers.  Painter teaches solutions prepared from lyophilisates using sterile components, intended for intravenous administration, in the form of lyophylisates and reconstituted solutions from lyophilisates.  However, combination of components taught into the ingredient combinations required by claim 1 and 18 require picking and choosing from among different locations in Painter, insufficient for anticipation of claim 18.  Painter does not teach a pH of about 8.0 (i.e., the pH range from 6.4-9.6), required by claims 1, 21-24, 26-29, and 33, the concentration of dextrose of about 5% (4-6%; claim 19), the specific concentration ranges of each component of claims 21-24, 33, the solution volume range of claim 25, or the amount ranges of each elected component of claim 26, 27, 28 or 29 (other than brincidofovir).  Painter does not explicitly teach Applicant elected L-arginine as pH buffer.  Painter does not teach the required pH of about 8.0 (required in prior parent application claims).
Baheti teaches a review of excipients used in lyophilization of small molecules.  These include, inter alia, bulking agents, buffering agents, and tonicity agents (abstract).  
Bulking agents (p. 43, last section f) form the bulk of the lyophilized product and provide adequate structure to the cake.  These are generally used for low dose (high potency) drugs that per se do not have the necessary bulk to support their own structure (43, right, 2nd paragraph)  [The skilled artisan, in comparing brincidofovir with cidofovir data of Painter, Table 1, would have recognized that brincidofovir is at least 65 fold st paragraph).  Maximum potencies of mannitol with other ingredients are 7.5% and 3.6% for IV (infusion) and intramuscular, respectively.
The discussion of Buffering agents (p. 49, right, f) indicates that control of pH is critical to avoid degradation of drug during processing storage and reconstitution, thereby necessitating addition of buffering agent in the lyophilized formulation.  The choice of buffer depends on the pH stability profile of active ingredient as drug needs to be reconstituted and stored for some time before it could be administered to the patient.  Use of 0.1 M phosphate buffer is mentioned (p. 49, right, 2nd paragraph).  Among buffering agents is listed arginine (Figure 5).  Arginine is also listed as an amino acid bulking agent (Figure 5).
Poon (Remingtons, p. 252, left, last paragraph) indicates that examples of osmol concentrations of solutions used in peripheral infusions are 5% dextrose solution, rendering obvious the inclusion of about 5% dextrose in the Painter solutions, motivated to approximately match the osmolality of blood.
Akers (Remingtons) discusses Parenteral Preparations; for lyophilizates, solids should be in the range 5-30% (a range overlapping with the amended mannitol concentration of claim 1, rendering the claimed range obvious); the most commonly used bulking agent in freeze-dried formulations is mannitol (p. 830, 3rd paragraph), with a target of 10-15% (this preferred range overlaps with the claim 1 range of parent th bullet).  Mannitol is commonly used for IV use at 5% (Table 42-1) (50 mg/mL or 274 mM, a concentration reading on parent application claims 1, 42, 44 & 45).  
Regarding pH, this is not discussed by Painter, although Baheti makes clear that pH is important to stability and solubility of the active compound.  In the absence of pH data for brincidofovir, a skilled artisan would have evaluated pH conditions used for the parent compound, cidofovir.  The Remington’s listing of Cidofovir indicates the following (p. 1678):

    PNG
    media_image3.png
    532
    769
    media_image3.png
    Greyscale

Cidofovir solubility is optimal in the pH range 6-8, i.e., including pH 8.  Thus, use of a pH of “about 8.0” is suggested by the pH solubility range of parent compound cidofovir, and would have been obvious as a result of routine optimization of pH range for brincidofovir, based on useful pH range of the parent compound cidofovir.
Vestide (PDR, pp. 1332-1335, Gilead Sciences) teaches cidofovir injection formulations for intravenous infusion only.  The formulation is supplied in clear glass st column, bottom).
Considering that Painter teaches EC50 values for brincidofovir are 65-fold or more lower than comparable EC50 values for cidofovir, the skilled artisan would have reasonably expected to reduce the concentration of cidofovir by 65-fold or more to obtain therapeutically effective concentrations of brincidofovir IV formulations.  Reduction of 75 mg/mL solution by 65 would yield a concentration of 1.15 mg/ml, as a target solution concentration after reconstitution of a lyophilizate, in view of the substantially lower EC50 values for brincidofovir relative to cidofovir taught by Painter, , and the desire to accomplish similar activity by using correspondingly lower concentrations of brincidofovir.  Thus, amounts and concentrations required by the claims would have been obvious as a result of routine optimization based on the lower EC50 values, taking 75 mg/mL as the market concentration of the parent active compound cidofovir.  Considering the cidofovir amount suppled, 375 mg of cidofovir reduced by 65 would yield a corresponding active amount of brincidofovir of 5.8 mg.  Painter teaches therapeutically effective dosages at [0081].  The most preferred range of active ingredient is the 10-500 mg range of the active ingredient per dosage unit form.  Thus, 10 mg is the closest amount in this range to brincidofovir amount calculated as a starting point from the PDF of cidofovir, based on the 65 fold higher potency taught by Painter of brincidofovir relative to cidofovir.  Accordingly, the elected amount of about 10 mg (i.e., the range 8-12 mg) of brincidofovir is prima facie obvious, being within the preferred range of Painter, and similar to the considerations relative to cidofovir.  Based on about 1 mg/ml as a target of reconstituted solution for dosing, the reconstituted 
See MPEP 2144.05 (I): 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Use of arginine in an amount sufficient to buffer the solution prior to lyophilization would have been obvious (pKa is about 9, which would effectively buffer in the upper portion of the cidofovir pH range; see, for instance, the Cold Spring Harbor Protocols for preparing L-arginine buffer, using 100 mM to buffer at pH 8.0).  pH 8.0 is within the range for cidofovir discussed by Remingtons, and would have been achieved by arginine at 100 mM.  Having a molecular weight of 174.2 g/mol, 100 mM arginine corresponds to 17.4 mg/mL of solution.
10 mL volumes would have corresponded to the cidofovir concentration (reduced by 65 fold) volume needed to deliver the total cidofovir unit dose (reduced by 65 fold), i.e., the calculated corresponding volume of brincidofovir prior to lyophilization.  However, for lyophilization consideration, it would have been obvious to start with a 
10 mg brincidovofir,
50 mg mannitol, and
17.4 mg arginine, 
with a total weight of 77.4 mg.  
These amounts fall within the ranges of claim 4, corresponding to the elected lyophilized powder.
The relative amounts, in terms of weight %, given to two significant figures (as claimed) are:
10/77.4 = 13% brincidofovir,

17.4/77.4 = 22% arginine.
These relative concentrations fall within the ranges of claim 2, and fall within the broader ranges of claim 1.  Thus, claims 1-2 & 4 are prima facie obvious.
Starting with around a 10-fold more concentrated brincidofovir solution would have enabled faster lyophilization. Thus, use of amounts within the elected ranges of claim 4 would have been obvious as a result of routine optimization of a formulation intended for lyophilization followed by later reconstitution to achieve about 1.0 mg/mL brincidofovir for injection (based on the above considerations of 65-fold higher activity of brincidofovir relative to cidofovir, modifying the marketed 75 mg/mL cidofovir), after reconstitution.  Thus, amounts based on starting lyophilization using a more concentrated active component prior to lyophilization would have been prima facie obvious, matching amounts or within prior art ranges taught.
Finally, with these considerations as starting points for concentrations of each component, the claimed mg and relative weight % ranges would have followed as a result of routine optimization for the purposes discussed for the formulation components.
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller
Applicant argues about the merits of the rejection:
Applicant traverses. 
The Cited Art Does Not Render the Instant Claims Obvious 
Claim 1, as amended, is drawn to a lyophilized powder comprising brincidofovir at about 13-19% by weight; mannitol at about 48-65% by weight; and arginine at about 22-33% by weight. 
In general, Painter gives non-specific guidance that brincidofovir can be formulated as a solution or suspension. The current rejection applies the teachings of generic review articles (i.e., Baheti and Remington) and reference data for different chemical compounds (i.e., Gilead and Cold Spring) to remedy the deficiencies in Painter. However, none of the secondary references teach brincidofovir, and there is no specific guidance in any of the secondary references that would lead one of skill in the art to arrive at the specific components of brincidofovir, mannitol and arginine in the claimed amounts. In order to arrive at the claimed composition based on the teachings of the cited art, one of skill in the art would have had to select individual limitations from each of the secondary sources without any roadmap - besides Applicant's own specification - for how to make those selections. 
Painter 
Painter does not render the instant claims obvious. Painter teaches that brincidofovir is more effective than cidofovir at treating various viral indications. Painter also gives generic guidance that brincidofovir can be formulated in powders (e.g., for parenteral administration or inhalers). However, contrary to the Examiner's assertion, Painter does not "establish examples and a range of total brincidofovir obvious for inclusion in an injection formulation.1" The Examiner states that Painter teaches that therapeutically effective dosages of brincidofovir should produce a serum concentration of about 0.1 ng/mL to about 100 pg/mL. This generic guidance is insufficient to give one of ordinary skill in the art a reasonable expectation of success at arriving at a lyophilized powder comprising brincidofovir at any particular amount, let alone about 13-19% by weight as claimed in claim 1. First, the range of serum concentrations of about 0.1 ng/mL to about 100 pg/mL taught by Painter covers six orders of magnitude and there is no specific guidance in Painter as to which serum ranges would be particularly effective at treating a viral indication. Next, even if one of ordinary skill in the art had been motivated by the teachings of Painter to try to extrapolate from a vast range of serum concentrations to arrive at a particular amount of brincidofovir in a lyophilized powder composition - which Applicant does not believe would be the case - one of skill in the art would still not have any reasonable expectation of success at arriving at the instantly claimed 13-19% by weight of brincidofovir. Specifically, one of skill in the art would recognize that a subject's serum concentration of any drug is dependent upon numerous factors including the subjects size (e.g., weight and height); metabolism; gender; age; and history of drug use among many others. There is no guidance in Painter (or elsewhere in the cited art) that would have given 
Furthermore, the doses of 40 mg to 200 mg set forth in Table 2 of Painter likewise do not render the instantly claimed amount of about 13-19% by weight brincidofovir obvious. Specifically, Example 1 of Painter (which sets forth Table 2) teaches a clinical trial in which patients were given brincidofovir orally (i.e., in the form of a tablet). In contrast, claim 1 is directed to a lyophilized powder composition of brincidofovir. One of skill in the art would not extrapolate from Painter's disclosure of doses of 40 mg to 200 mg as set forth in Table 2 the teaching or guidance to prepare a lyophilized powder comprising the amounts of brincidofovir, mannitol, and arginine as recited in claim 1. Moreover, even if the doses set forth in Painter were for use in lyophilized powder, the disclosure of a particular dose would still not offer any guidance toward a particular combination of brincidofovir with mannitol and arginine. Such disclosure is absent from Painter, further undermining any motivation one of ordinary skill in the art would have had to look to the teachings of Painter for guidance. 
Furthermore, Painter fails to give any guidance whatsoever as to the presence of buffer (i.e., arginine) and/or bulking agent (i.e., mannitol) for use in a lyophilized powder, much less any specific concentrations of arginine or mannitol. First, Painter fails to even mention arginine at all, let alone in amounts of about 22-33%. Painter gives generic guidance that tablets, pills capsules and troches and the like can comprise mannitol (e.g., as a sweetening agent) but does not teach or suggest that mannitol can be used in a lyophilized powder. Painter also fails to give any guidance that would motivate one of skill in the art to arrive at an amount of mannitol of about 48-65%. Accordingly, Painter fails to teach or suggest the limitations of the claims and the instant claims are nonobvious in view of the teachings of Painter. 
Gilead 
The Examiner states that Gilead teaches that cidofovir is supplied at a concentration of 75 mg/mL. The Examiner next asserts that Painter teaches that brincidofovir is at least 65-fold more effective at treating viral indications than cidofovir. The Examiner alleges that one of skill in the art would have started with the 375 mg of cidofovir set forth in Gilead (supplied in a clear glass via in a 5 mL aqueous solution) and then extrapolated - based solely on the relative EC50 values for brincidofovir and cidofovir set forth in Painter - to arrive at a final amount of 5.8 mg of brincidofovir. The Examiner next alleges that Painter's preferred therapeutically effective dosage range is 10-500 mg, thus 10 mg is the closest amount in this range to brincidofovir as calculated above. The same reasoning outlined above for Painter applies to the teachings of Gilead. First, one of skill in the art would readily recognize that it is improper to try to extrapolate in vitro data to arrive at a safe and effective human dosage. Next, even if one of skill in the art would have been motivated to do so - which Applicant does not believe would be the case - such extrapolation still would not have led one of ordinary skill in the art to arrive at the instant claims. For instance, the Examiner has singled out the 65-fold difference in viral inhibition between brincidofovir and cidofovir for adenovirus taught by Painter. However, in the same table, the very next line teaches a 
Baheti 
The teachings of Baheti do not remedy the deficiencies in the teachings of Painter and/or Gilead. Baheti is a review article teaching various excipients that can be used in the lyophilization of small molecules. Baheti gives generic guidance that mannitol and arginine - among many others - can be used when lyophilizing drugs. However, Baheti does not offer any specific guidance for formulating an antiviral agent such as brincidofovir, at 13-19% by weight, with arginine at 22-33% by weight and mannitol at 48-68% by weight. Specifically, Baheti only teaches the use of arginine twice, and does not teach the use of arginine in combination with mannitol, let alone for the lyophilization of an antiviral agent or any other use. In fact, of the 58 lyophilized drug formulations exemplified in Table 1 of Baheti, only two are antiviral agents, namely acyclovir sodium and ganciclovir sodium. Accordingly, if one of ordinary skill in the art would have looked to these examples for guidance on how to formulate brincidofovir as a lyophilized poweder, which Applicant does not concede, they would note that neither of acyclovir sodium or ganciclovir sodium are co-formulated with any excipients at all, let alone arginine and mannitol, and certainly not at the amounts recited in claim 1. Thus, there is no motivation, based on Baheti, to modify the teachings of Painter and/or Gilead to arrive at the instantly claimed formulations. Therefore, even combining the teachings of Baheti with Painter and/or Gilead would not have led one of skill in the art to arrive at the instantly claimed lyophilized powder. 
Remington 
Similarly, Remington does not cure the deficiency in the combination of Painter, Gilead and Baheti because there is no teaching in Remington that would lead a skilled artisan to modify the teachings of Painter, Gilead and Baheti to arrive at a lyophilized powder comprising 13-19% by weight brincidofovir, 48-65% by weight mannitol, and 22-33% by weight arginine. The Examiner cites Remington as teaching that "for lyophilizates, solids should be in the range 5- 30% [...] with a target of 10-15%."5 However, "solids [...] in the range 5-30%," does not encompass mannitol in an amount of 48-65% by weight, as recited in claim 1. Further, while Table 41-7 of Remington teaches that solids in a lyophilized composition can be between about 10% and about 15%, there is nothing in Table 41-7 that offers any more particular guidance than the combined teachings of Painter, Gilead and Baheti. That is, there is nothing in Remington that would lead one of ordinary skill in the art to select arginine and mannitol from the hundreds of other available options and so arrive at a lyophilized powder comprising brincidofovir, mannitol, and arginine at the amounts recited in claim 1. In fact, Table 41-7 of Remington does not even  undermining any motivation that one of ordinary skill in the art would have had for selecting arginine as an excipient for a brincidofovir formulation. 
With respect to the pH of the solution, the Examiner's asserts that a pH of "about 8" would have been suggested by the pH solubility range of cidofovir as disclosed in Remington. Applicant notes that pending claims 1-5 do not recite a pH limitation. Accordingly, in view of the above, the instant claims are nonobvious in view of the teachings of Painter, Gilead, Baheti and Remington in any combination. 
Cold Spring 
Similarly, Cold Spring does not cure the deficiency in the combination of Painter, Gilead, Baheti, and Remington because there is no teaching in Cold Spring that would lead a skilled artisan to modify the teachings of Painter, Gilead, Baheti, and Remington to arrive at a lyophilized powder comprising 13-19% by weight brincidofovir, 48-65% by weight mannitol, and 22-33% by weight arginine. Cold Spring discloses a recipe for an L-arginine buffer, using HCl, NaOH, and L-arginine in an aqueous solution. However, the pending claims do not recite a pH limitation or an aqueous solution. Thus, Cold Spring, in combination with any of Painter, Gilead, Baheti, or Remington, does not teach or suggest a lyophilized powder comprising brincidofovir, mannitol, and arginine at the amounts recited in claim 1. Accordingly, the instant claims are nonobvious in view of the teachings of Painter, Gilead, Baheti, Remington, and Cold Spring in any combination. 
This is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Painter, in contrast to the “non-specific guidance” characterization relied on by Applicant’s arguments, Painter is specific enough to teach what the rejection documents. Brincidofovir is taught by this reference:
HDP-cidofovir or HCP-CDV [0020]:

    PNG
    media_image1.png
    358
    566
    media_image1.png
    Greyscale

(also known as brincidofovir or CMX001…)
Painter teaches a range of active ingredient encompassing the claim 4 range:
Pharmaceutical dosage units ranging from 10-500 mg of active (i.e., including brincidofovir) are also taught [0081].  
Painter teaches mannitol among diluents (and sweeteners):
Formulations can contain diluents, examples of diluents include, for example, Applicant elected mannitol [0093].
Painter teaches compositions for parenteral administration include lyophilized condition (powders):
Compositions suitable for parenteral administration include aqueous sterile injection solution which may contain buffers, and solutes which render the formulation isotonic with the blood of the intended recipient; among compositions for storage are freeze-dried (lyophilized) condition...  Extemporaneous injection solutions and suspensions may be prepared from sterile powders … of the kind previously described above [0098].
Although Painter does not teach arginine per se, this reference does generically teach pH buffers (see [0098] and [0091]), of which arginine is a specie.

The Examiner notes, for instance that the EC50 for AdV is 1.3 for Cidofovir, whereas the EC50 for AdV is 0.02 for HDP-CDV, 65 fold smaller (all other comparisons give larger ratios)
Regarding the comment,
The same reasoning outlined above for Painter applies to the teachings of Gilead. First, one of skill in the art would readily recognize that it is improper to try to extrapolate in vitro data to arrive at a safe and effective human dosage.
“Safe and effective” are objectives of FDA requirements, and are not considerations of patentability.  See MPEP 2107.03 (V):
The Office must confine its review of patent applications to the statutory requirements of the patent law. Other agencies of the government have been assigned the responsibility of ensuring conformance to standards established by statute for the advertisement, use, sale or distribution of drugs. The FDA pursues a two-prong test to provide approval for testing. Under that test, a sponsor must show that the investigation does not pose an unreasonable and significant risk of illness or injury and that there is an acceptable rationale for the study.
 Obviousness does not require safety or an FDA type showing of efficacy.  The standard for obviousness relies on a reasonable expectation of success (see MPEP 2143.02 and section (I): Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness.").  In the instant case, there is a reasonable expectation of success, when the taught elements and lyophilized powder are taught.
Regarding arguments about Gilead, and the allegation that:

The consideration of Painter documents the at least 65 fold more potent activity of brincidofovir.  The rejection has provided rationale to motivate selection of the lower portion of the range taught by Painter, namely, when consideration of the potency, based on commercial Gilead product, a calculated 5.8 mg, points to the lower end of the 10-500 mg unit dose range explicitly taught by Painter.  
See MPEP 2144.05 (I): 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
The prior art range, 10-500 mg, overlaps with the claimed range of claim 4, “about 10 mg”, rendering the claim 4 brincidofovir range prima facie obvious, even without consideration of Gilead.  However, Gilead also provides additional basis to focus on the lower portion of the range, i.e., the about 10 mg portion.

Additionally, the rejection documents, per MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In re Aller documents that routine optimization also renders the claimed amounts prima facie obvious, in the absence of criticality. The Examiner has not found evidence of criticality of any claimed amount or concentration.  Accordingly, differences argued do not confer the claims with patentability over the cited references.  
Regarding argument about Baheti, 
Baheti only teaches the use of arginine twice, and does not teach the use of arginine in combination with mannitol, let alone for the lyophilization of an antiviral agent or any other use. In fact, of the 58 lyophilized drug formulations exemplified in Table 1 of Baheti, only two are antiviral agents, namely acyclovir sodium and ganciclovir sodium. Accordingly, if one of ordinary skill in the art would have looked to these examples for guidance on how to formulate brincidofovir as a lyophilized poweder, which Applicant does not concede, they would note that neither of acyclovir sodium or ganciclovir sodium are co-formulated with any excipients at all, let alone arginine and mannitol
a reference may be relied upon for all it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (MPEP 2123 (I): PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983)).
Regarding the allegation that other drugs do not co-formulate with any excipients, the rejection documents much more potent activity of brincidofovir, which is suggestive of lower dosing, with the accompanying need for a bulking agent.  Mannitol is clearly taught to be the most frequent bulking agent choice; suitability is supported by Painter’s teaching that mannitol is a diluent for formulations.  Thus, selection of mannitol as bulking agent would have been obvious.
Regarding the allegation that “Baheti does not teach the use of arginine in combination with mannitol”, each of arginine (as pH buffering agent) and mannitol (as bulking agent) are taught by Baheti.  Considering Figure 6, there are clearly embodiments that would have encompassed incorporation of both bulking agent and pH buffering agent.  Selection of mannitol (as most frequently used bulking agent) and arginine as pH buffering agent follow then as prima facie obvious, in combination.  Mannitol is explicitly taught by Painter as diluent, and pH buffering agents generically are taught by Painter; arginine is a specie of buffer, rendered obvious.

Regarding pH, a pH about 8.0 renders obvious the selection of arginine as buffering agent, based on Cold Spring teachings of formulations at pH 8.0, using arginine as buffer, in an appropriate buffering amount, provides a motivation to utilize arginine as the formulation buffering agent.  The rejection also includes a basis for amounts of claim 4, and percentages of claims 1-2.  As set forth in the rejection,
Use of arginine in an amount sufficient to buffer the solution prior to lyophilization would have been obvious (pKa is about 9, which would effectively buffer in the upper portion of the cidofovir pH range; see, for instance, the Cold Spring Harbor Protocols for preparing L-arginine buffer, using 100 mM to buffer at pH 8.0).  pH 8.0 is within the range for cidofovir discussed by Remingtons, and would have been achieved by arginine at 100 mM.  Having a molecular weight of 174.2 g/mol, 100 mM arginine corresponds to 17.4 mg/mL of solution.
10 mL volumes would have corresponded to the cidofovir concentration (reduced by 65 fold) volume needed to deliver the total cidofovir unit dose (reduced by 65 fold), i.e., the calculated corresponding volume of brincidofovir prior to lyophilization.  However, for lyophilization consideration, it would have been obvious to start with a more concentrated solution (above 1 mg/ml), such as a 10-fold higher active brincidofovir concentration (about 10 mg/mL or 1.0%), which would have required 1 mL volume for lyophilization.  The motivation to utilize higher initial concentration is reduction of time to remove water via freeze-
10 mg brincidovofir,
50 mg mannitol, and
17.4 mg arginine, 
with a total weight of 77.4 mg.  
These amounts fall within the ranges of claim 4, corresponding to the elected lyophilized powder.
The relative amounts, in terms of weight %, given to two significant figures (as claimed) are:
10/77.4 = 13% brincidofovir,
50/77.4 = 65% mannitol, and
17.4/77.4 = 22% arginine.

Starting with around a 10-fold more concentrated brincidofovir solution would have enabled faster lyophilization. Thus, use of amounts within the elected ranges of claim 4 would have been obvious as a result of routine optimization of a formulation intended for lyophilization followed by later reconstitution to achieve about 1.0 mg/mL brincidofovir for injection (based on the above considerations of 65-fold higher activity of brincidofovir relative to cidofovir, modifying the marketed 75 mg/mL cidofovir), after reconstitution.  Thus, amounts based on starting lyophilization using a more concentrated active component prior to lyophilization would have been prima facie obvious, matching amounts or within prior art ranges taught.
Finally, with these considerations as starting points for concentrations of each component, the claimed mg and relative weight % ranges would have followed as a result of routine optimization for the purposes discussed for the formulation components.
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, the claims remain rejected as prima facie obvious.
Applicant further argues about allegations of unexpected results:
Secondary Considerations - The Instantly Claimed Formulations have Unexpected Properties 
In contrast to the combined teachings of Painter, Baheti, Gilead and Remington, the instant claims are directed to lyophilized powder comprising brincidofovir that demonstrate advantageous properties compared to other pharmaceutical formulations. Example 4 compares the behavior of eight unique formulations comprising brincidofovir and various standard excipients (e.g., sodium phosphate and Tris as buffers; sucrose as a bulking agent) upon lyophilization and subsequent reconstitution in water. As set forth in Tables 24 and 27, aqueous formulations comprising arginine, mannitol and brincidofovir at a pH of about 8 exhibited the most desirable properties. Specifically, formulations comprising arginine and mannitol "yielded a more compact and uniform lyophilization cake" than other formulations comprising, e.g., sucrose. Indeed, formulations comprising sucrose "revealed partial cake collapse as well as an increased melt-back." 
Not only did the arginine-mannitol formulations give rise to more consistent lyophilization cakes, they also exhibited less foaming upon reconstitution. Specifically, "Formulation 3 [i.e., the arginine-mannitol formulation] was found to lack foaming upon reconstitution" whereas other formulations comprising e.g., sucrose and sodium phosphate exhibited foaming that could take up to an hour to One of ordinary skill in the art would readily recognize that compact, uniform, predictable lyophilization cakes and non-existent foaming upon reconstitution are desirable properties for a lyophilized drug product. Furthermore, these properties are unexpected. As discussed above, there is no guidance in the cited art that would have led one of ordinary skill in the art to arrive at the instantly claimed formulation with a reasonable expectation that it would exhibit appreciably better properties than other formulations comprising other standard pharmaceutical excipients. Accordingly, Applicant submits that the instant claims are non- obvious and therefore requests that the instant rejection be reconsidered and withdrawn. 
For at least the foregoing reasons, Applicant submits that a case of obviousness has not been established with regard to claims 1-2 and 4 over Painter, Baheti, Remington, Gilead, and Cold Spring. Applicant respectfully requests withdrawal of the rejection under 35 U.S.C. § 103.

This is not persuasive.

Thus, there is no evidence in the specification that the formulations relied on correspond to those claimed.  MPEP 716.02 requires unexpected results to be commensurate in scope with claimed invention.  It has not been shown that the singular example argued even falls within the scope of the claimed invention.
MPEP 716.02(e) requires a comparison with the closest prior art.  Because mannitol is actually taught as a diluent by Painter, the Examiner construes a combination of brincidofovir, mannitol and generic buffer in lyophilizate to be the closest prior art.  There does not appear to be a comparison to this closest prior art embodiment.  The Examiner acknowledges that the claimed invention may be compared with prior art that is closer than that applied by the examiner, and suggests that Applicant may wish to compare amounts/percentages of the claimed components in amounts of the claims to amounts outside the claimed ranges (but within the generic Painter parameters).  See discussion of MPEP 716.02(d) (II):
II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611